Citation Nr: 1643698	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-00 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil (claimed as squamous cell mouth cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2016 Central Office hearing.  A transcript of that testimony is associated with the claims file.  


FINDING OF FACT

The Veteran's squamous cell carcinoma of the left tonsil (claimed as squamous cell mouth cancer) is related to his active service.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma of the left tonsil (claimed as squamous cell mouth cancer) was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.



I.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

This case invokes consideration of presumptions afforded for exposure to herbicides, including Agent Orange.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including some cancers, are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

II.  Analysis

The Veteran has stated and testified before the undersigned VLJ that his claimed squamous cell mouth cancer is the result of exposure to the herbicide Agent Orange during his active service.  The Veteran's discharge documents show that the Veteran served in Vietnam for one year.  Given this, the Veteran's exposure to the herbicide Agent Orange may therefore be presumed. 
Private medical evidence reflects that the Veteran was diagnosed with left tonsil squamous cell carcinoma in 2000.  He underwent a right and left wide field tonsillectomy.  The pathology report shows left tonsil squamous cell carcinoma.  See private medical records dated in August 2000 and September 2001; statement of Veteran's private treating physician dated in February 2012.  

An April 2011 VA examination report reflects a diagnosis of squamous cell cancer of the mouth.  

As above noted, VA regulations provide that certain diseases associated with in-service herbicide exposure may be presumed service connected.  See 38 C.F.R. § 3.307, 3.309(e) (2015).  Respiratory cancers, defined as cancer of the lung, bronchus, larynx or trachea, are included as presumptive conditions.  The Veteran's cancer was of the left tonsil, and therefore does not appear to qualify as a respiratory cancer within the meaning of VA regulations-or of any of the other cancers listed under the regulation-allowing presumptive service connection.  Yet, while the Veteran's squamous carcinoma of the left tonsil does not appear to be eligible for presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The crucial inquiry is whether there is a nexus between the squamous cell carcinoma of the left tonsil and his active service, to include presumed herbicide exposure.

In this case, two medical opinions addressed the issue of whether there is a nexus between the Veteran's squamous left tonsil cancer, claimed as cancer of the mouth, and his active service, to include presumed herbicide exposure.

In the April 2011 VA examination report, the VA examiner opined that it is at least as likely as not that the Veteran's status post squamous cell cancer of the mouth is related to military service.  The report shows the examiner reviewed the private medical records dated in 2000 showing that the Veteran had been diagnosed with and undergone surgery for squamous cell carcinoma of the left tonsil-stage III tonsillar cancer after excision.  The examiner's rationale is that records show the Veteran was in Vietnam and presumptively exposed to Agent Orange during active duty.  Squamous cell cancer of the mouth can potentially occur with exposure to Agent Orange.

A February 2012 private opinion is also of record.  The physician noted that the Veteran was found to exhibit a mass in his left tonsil, which was later found to be squamous cell carcinoma.  The physician explained that the vast majority of the cases of upper airway squamous cell carcinoma are due to tobacco abuse.  But, the physician explained, the Veteran had not been a tobacco smoker.  Rather, the Veteran reported a history of exposure to Agent Orange during service in the military in the Vietnam War.  The physician noted that the literature reports cases of cancers due to Agent Orange, and that he suspected the Veteran's squamous cell carcinoma of the left tonsil, diagnosed in August 2000, was due to his exposure to Agent Orange.

Upon review of the evidence of record, the Board concludes that the Veteran's squamous carcinoma of the left tonsil is related to exposure to Agent Orange during active service.  In summary, the Board finds that the medical evidence, in aggregate, supports a finding that the Veteran had squamous cell carcinoma of the left tonsil, and that this cancer is the etiological result of the Veteran's in-service herbicide exposure to Agent Orange, which exposure has been presumed.  As such, the Veteran has met all the requirements for direct service connection.

The Board therefore concludes that the Veteran's squamous carcinoma of the left tonsil, claimed as squamous cell mouth cancer, was incurred in wartime service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Entitlement to service connection is therefore warranted.

ORDER

Entitlement to service connection for squamous cell cancer of the left tonsil is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


